IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,583


EX PARTE JONATHAN WILLIAMS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-05-280 IN THE 22ND JUDICIAL DISTRICT COURT

FROM HAYS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to fifty-five years' imprisonment. 
	Applicant contends that he was denied the opportunity to appeal his conviction.   Applicant
alleges that trial counsel filed a motion to withdraw just after Applicant's sentencing.  In the motion
to withdraw, counsel also requested that new counsel be appointed to represent Applicant on appeal. 
The trial court granted trial counsel's motion to withdraw, but appellate counsel was never
appointed.  We remanded this application to the trial court for findings of fact and conclusions of
law.
	The trial court has determined that trial counsel did not file a notice of appeal before he was
allowed to withdraw, and that appellate counsel was never appointed due to an oversight.  We find,
therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment
of conviction in Cause No. CR-05-280 from the 22nd Judicial District Court of Hays County. 
Applicant is ordered returned to that time at which he may give a written notice of appeal so that he
may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated
as if the sentence had been imposed on the date on which the mandate of this Court issues.  We hold
that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written
notice of appeal in the trial court within 30 days after the mandate of this Court issues.

Delivered: January 10, 2007
Do Not Publish